DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US 5,066,744) in view of Kobayashi et al. (JP 2008-174707).  The citations below for Kobayashi et al. are taken from an English language equivalent included herewith.
Regarding claims 1, 2, 5, and 6, Suyama et al. teaches a method of producing a polyvinyl chloride polymer comprising polymerizing vinyl chloride monomer using a combination system polymerization initiator consisting of α,α’-bis(neodecanoylperoxy)-diisopropylbenzene and at least one of peroxy ester, diacyl peroxide, and peroxy decarbonate, each of which has a 10-hour half-life period temperature within the range of 40-65° C in its 0.1 mol concentration solution in benzene (Col. 2, lines 45-55).
Suyama et al. does not teach that the peroxide compounds are enclosed in a microcapsule in which the core is the organic peroxide and the shell is a water-soluble polymer such as gelatin.  However, Kobayashi et al. teaches a microcapsule containing an organic peroxide at its core (¶23) and a shell of gelatin (¶28) and teaches that this microcapsule is advantageous for storing and using a peroxide initiator (¶22, 25).  Suyama et al. and Kobayashi et al. are analogous art because they are from the same field of endeavor, namely that of peroxide initiator uses.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the microcapsule, as taught by Kobayashi et al., in the method, as taught by Suyama et al., and would have been motivated to do so in order to have good storage stability of the peroxide and to increase cure times/polymerization time of the compositions.
Regarding claim 3, this claim further defines an optional choice from claim 2.
Regarding claim 4, Suyama et al. and Kobayashi et al. do not teach that the microcapsule has a median diameter (D50) of 15 µm or less.  Kobayashi et al. does teach that the microcapsule has a particle diameter of 180 µm or more (¶19).  However, changes in size or proportion are not necessarily sufficient to distinguish over the prior art, especially where there is no evidence that the size affects the function.  MPEP 2144.04 IV, A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to modify the size of the microcapsules to be 15 µm or less, and would have been motivated to do so for processability concerns.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767